                                    Case 4:19-cv-00491-AW-MJF Document 2 Filed 10/07/19 Page 1 of 3
 JS 44 (Rev. 02/19)
                                                                                         CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
BRIAN M. CASEY and CORNELIUS CANADY                                                                                CENTURION OF FLORIDA

   (b)    County of Residence of First Listed Plaintiff       Leon County, FL                                      County of Residence of First Listed Defendant Florida
                                           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.
   (c)    Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)

          Pro Se Plaintiff                                                                                   Francis H. Sheppard, Esquire
                                                                                                             Rumberger, Kirk & Caldwell
                                                                                                             300 S. Orange Ave., Suite 1400
                                                                                                             Orlando, FL 32801
                                                                                                             407-872-7300
II. BASIS OF JURISDICTION                               (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                         and One Box for Defendant)
☐ 1 U.S. Government                     ☒ 3 Federal Question                                                                         PTF DEF                                                        PTF DEF
          Plaintiff                               (U.S. Government Not a Party)                      Citizen of This State            ☐1 ☐1             Incorporated or Principal Place             ☐4        ☐4
                                                                                                                                                         of Business In This State
                                                                                                     Citizen of Another State             ☐2 ☐2         Incorporated and Principal Place            ☐5        ☐5
☐ 2 U.S. Government                     ☐ 4 Diversity                                                                                                     of Business In Another State
          Defendant                               (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a              ☐3 ☐3         Foreign Nation                              ☐6        ☐6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                            Click here for: Nature of Suit Code Descriptions
         CONTRACT                                                    TORTS                                   FORFEITURE/PENALTY BANKRUPTCY                      OTHER STATUTES
☐ 110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY               ☐ 625 Drug Related Seizure            ☐ 422 Appeal 28 USC 158             ☐ 375 False Claims Act
☐ 120 Marine                            ☐ 310 Airplane                      ☐ 365 Personal Injury —             of Property 21 USC 881                                              ☐ 376 Qui Tam (31 USC
                                                                                  Product Liability                                             ☐ 423 Withdrawal
☐ 130 Miller Act                        ☐ 315 Airplane Product                                            ☐ 690 Other                                                                     3729(a))
                                                                            ☐ 367 Health Care/                                                        28 USC 157
☐ 140 Negotiable Instrument                   Liability                                                                                                                             ☐ 400 State Reapportionment
☐ 150 Recovery ofOverpayment            ☐ 320 Assault, Libel &                    Pharmaceutical                                                                                    ☐ 410 Antitrust
    & Enforcement ofJudgment                  Slander                             Personal Injury                                               PROPERTY RIGHTS                     ☐ 430 Banks and Banking
                                        ☐ 330 Federal Employers’                  Product Liability
☐ 151 Medicare Act                                                                                                                               ☐ 820 Copyrights                   ☐ 450 Commerce
                                              Liability                     ☐ 368 Asbestos Personal
☐ 152 Recovery of Defaulted                                                                                                                      ☐ 830 Patent                       ☐ 460 Deportation
                                        ☐ 340 Marine                               Injury Product
     Student Loans                                                                                                                               ☐ 835 Patent – Abbreviated         ☐ 470 Racketeer Influenced and
                                        ☐ 345 Marine Product                       Liability
     (Excl. Veterans)                                                                                                                                 New Drug Application                Corrupt Organizations
                                              Liability                     PERSONAL PROPERTY
☐ 153 Recovery ofOverpayment                                                                                                                     ☐ 840 Trademark                    ☐ 480 Consumer Credit
                                        ☐ 350 Motor Vehicle                 ☐ 370 Other Fraud
      of Veteran’s Benefits                                                                                                                                                         ☐ 485 Telephone Consumer
                                        ☐ 355 Motor Vehicle                 ☐ 371 Truth in Lending
☐ 160 Stockholders’ Suits                                                                                                                                                                 Protection Act
☐ 190 Other Contract                          Product Liability             ☐ 380 Other Personal                       LABOR                     SOCIAL SECURITY
                                                                                  Property Damage                                                                                   ☐ 490 Cable/Sat TV
☐ 195 Contract Product Liability        ☐ 360 Other Personal                                                 ☐ 710 Fair Labor Standards          ☐ 861 HIA (1395ff)                 ☐ 850 Securities/Commodities/
                                             Injury                         ☐ 385 Property Damage                  Act                           ☐ 862 Black Lung (923)
☐ 196 Franchise                                                                   Product Liability                                                                                       Exchange
                                        ☐ 362 Personal Injury -                                              ☐ 720 Labor/Management              ☐ 863 DIWC/DIWW (405(g))           ☐ 890 Other Statutory Actions
                                              Med. Malpractice                                                     Relations                     ☐ 864 SSID Title XVI               ☐ 891 Agricultural Acts
REAL PROPERTY                           CIVIL RIGHTS                       PRISONER PETITIONS                ☐ 740 Railway Labor Act             ☐ 865 RSI (405(g))                 ☐ 893 Environmental Matters
☐ 210 Land Condemnation                 ☐ 440 Other Civil Rights            Habeas Corpus:                   ☐ 751 Family and Medical
                                                                                                                                                                                    ☐ 895 Freedom of Information
                                                                          ☐ 463 Alien Detainee                     Leave Act
☐ 220 Foreclosure                       ☐ 441 Voting                                                                                             FEDERAL TAX SUITS                        Act
                                                                          ☐ 510 Motions to Vacate            ☐ 790 Other Labor Litigation
☐ 230 Rent Lease & Ejectment            ☐ 442 Employment                                                                                         ☐ 870 Taxes (U.S. Plaintiff        ☐ 896 Arbitration
                                                                                Sentence                     ☐ 791 Employee Retirement
☐ 240 Torts to Land                     ☐ 443 Housing/                                                                                                 or Defendant)                ☐ 899 Administrative Procedure
                                                                          ☐ 530 General                            Income Security Act
☐ 245 Tort Product Liability                 Accommodations                                                                                      ☐ 871 IRS–Third Party                   Act/Review or Appeal of
☐ 290 All Other Real Property           ☐ 445 Amer. w/Disabilities-       ☐ 535 Death Penalty                                                                                            Agency Decision
                                                                                                                                                       26 USC 7609
                                              Employment                    Other:                                                                                                  ☐ 950 Constitutionality of State
                                                                          ☐ 540 Mandamus & Other                  IMMIGRATION                                                            Statutes
                                        ☐ 446 Amer. w/Disabilities-
                                             Other                        ☒ 550 Civil Rights                 ☐ 462 Naturalization Application
                                        ☐ 448 Education                   ☐ 555 Prison Condition             ☐ 465 Other Immigration
                                                                          ☐ 560 Civil Detainee –                  Action
                                                                                Conditions of
                                                                                Confinement
V. ORIGIN                    (Place an “X” in One Box Only)
☐ 1 Original             ☒ 2 Removed from                 ☐ 3 Remanded from-              ☐ 4 Reinstated or            ☐ 5 Transferred from                ☐ 6 Multidistrict             ☐ 8 Multidistrict
       Proceeding                  State Court                   Appellate Court                  Reopened                    Another District                    Litigation -                 Litigation -
                                                                                                                              (specify)                           Transfer                     Direct File
                                                 (Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity.)

VI. CAUSE OF ACTION                              42 USC § 1983
                                                 Brief description of cause: Plaintiffs allege violations of his rights under the Constitution of the United States. These allegations include
                                                 deliberate medical indifference and denial of equal protection under the law.
VII. REQUESTED IN     ☐ CHECK IF THIS IS A CLASS ACTION                                                       DEMAND $200,000,000                                 Check YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                                  JURY DEMAND:                 ☐ YES ☒ NO
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE Kevin John Carroll                                                                       DOCKET NUMBER 2019-CA-000426
                      Case 4:19-cv-00491-AW-MJF Document 2 Filed 10/07/19 Page 2 of 3
DATE                                 SIGNATURE OF ATTORNEY OF RECORD
October 7th, 2019                                                         s/ Francis H. Sheppard
FOR OFFICE USE ONLY
RECEIPT #                AMOUNT              APPLYING IFP              JUDGE                       MAG JUDGE
                Case 4:19-cv-00491-AW-MJF Document 2 Filed 10/07/19 Page 3 of 3
JS 44 Reverse (Rev. 02/19)

           INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                           Authority For Civil Cover Sheet
The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
        only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
        then the official, giving both name and title.
(b)     County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at
        the time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
(c)     Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
        noting in this section "(see attachment)".

II.       Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
          in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
          United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
          to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
          precedence, and box 1 or 2 should be marked.
          Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
          citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
          cases.)

III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        When the petition for removal is granted, check this box.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGINAL CODE 7. Origin Code 7 was used for historical records and is no longer relevant due
        to changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




12730978.v1
